DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art, US 2019/0053774 (Weingarten) disclose a radiographic imaging apparatus comprising: 
a base (4); 
a radiation irradiation unit (12); 
a radiation detection unit (13); 
an arm configured to support the radiation irradiation unit and the radiation detection unit in a state in which the radiation irradiation unit and the radiation detection unit face with each other (11); and 
an arm moving mechanism configured to move the arm, wherein the arm moving mechanism includes: 
a first rotatable member mounted on the base (7); 
a second rotatable member mounted on the first rotatable member (7); 
a third rotatable member mounted on the second rotatable member to support the arm (7); and 
a rotatable member rotation mechanism configured to rotate the first rotatable member, the second rotatable member, and the third rotatable member (Fig. 1).
However the prior art of record fails to teach the details of the first rotatable member being rotatable about a first rotation axis perpendicular to the base; the second rotatable member being 
	Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-6 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/DANI FOX/
Primary Examiner
Art Unit 2884